 In the Matter of INTER-OCEAN STEAMSHIP COMPANYandGREAT LAKESENGINEERS BROTHERHOOD, INC.Case No. 8-R-1955SUPPLEMENTAL DECISIONANDORDERJuly 17, 1916On June 17, 1946, pursuant to the Decision and Direction of Electionissued herein by the Board on January 29, 1946,1 as amended on March611942 2 an election by secret ballot was conducted under the directionand supervision of the Regional Director for the Eighth Region(Cleveland, Ohio), among the employees in the unit found appro-priate in the Decision.At the ccnclusion of the balloting a Tally ofBallots was furnished by the Regional Director to the Company andto the representatives of the participating unions, which Tally showsthe results of the election to be as follows :Approximate number of eligible voters ---------------------------4Votes cast for Great Lakes Engineers Brotherhood, Inc---------2Votes cast for Marine Engineers Beneficial Association No. 2(CIO) -----------------------------------------------------2Votes cast against participating labor organizations-------------0No objections to the election were filed.By letter dated June 20,1946, the Great Lakes Engineers Brotherhood, Inc. requested that arun-off election be conducted. Inasmuch as Article III, Section 11,of the Board's Rules and Regulations, Series 3, as amended, does notspecifically authorize the Regional Director to conduct a run-off elec-tion in this situation ,3 the Regional Director referred the request to theBoard.165 N. L. R. B. 605. Thiscase washeretoforeconsolidatedwithMatterof BethlehemTransportation Corporation,etat,Cases Nos. 8-R-1910 through8-R-1913; 8-R-1915through 8-R-1925;8-R-1942; 8-R-1944; 8-R-1945; 8-R-1954; 8-R-1958; and8-R-1959.Thepresent case,No. 8-R-1955, was severedfrom the othersby Order datedJuly 11, 1946.2 66 N. L. R. B. 345.3Although Article III, Section 11, Subsection (a) of theRules providesthat the RegionalDirector shall "conduct a run-off election,***when theresults in the election areinconclusivebecauseno choice on the ballot in the election received a majority of thevalid ballots cast * * *", when a timely requestfor a run-off election is made, Sub-section (c) of thesameArticle and Section provides that "the ballotin the run-off electionshall provide for a selection between the two choices that receivedthelargestand thesecondlargestnumber of valid votes cast in the election,***"[Italics added.]69 N. L. R. B., No. 70.701592-47-vol. 69-37561 562DECISIONS OF NATIONALLABOR RELATIONS BOARDWe have decided to dismiss the petition herein because no choice onthe ballot received a majority of the valid votes cast and the Tallyaffords no basis for expecting that a run-off election would produceresults at variance with the original tie vote.The request for a run-off election is, therefore, denied.ORDERBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3, as amended,IT is aEPxBY oRDERED that the Petition for Investigation and Certifi-cation of Representatives of Employees of Inter-Ocean SteamshipCompany, Cleveland, Ohio, filed herein by Great Lakes EngineersBrotherhood, Inc., be, and it hereby is, dismissed.